                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE


 JAMES WHITFIELD LIVINGSTON                                 }       Case No. 3:20-bk-03559
 148 STONE CREST DRIVE                                      }       Chapter 7
 Nashville, TN 37209                                        }       Judge Harrison
 SSN: xxx-xx-2895                                           }

        Debtor



       THE DEADLINE FOR FILING A TIMELY RESPONSE IS: JULY 19, 2021
   IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: AUGUST 3, 2021
  AT 9:00 A.M., by AT&T conference line number 1-888-363-4749, Access Code 4511038#


  NOTICE OF DEBTOR’S LIMITED OBJECTION TO CLAIM OF FIRST HERITAGE
                              CREDIT


        The Debtor has asked the Court for the following relief:

           APPROVAL OF DEBTOR’S LIMITED OBJECTION TO CLAIM OF
                         FIRST HERITAGE CREDIT


                 YOUR RIGHTS MAY BE AFFECTED. If you do not want the court
 to grant the attached motion by entering the attached order, or if you want the court to
 consider your views on the motion, then on or before the response date stated above, you
 or your attorney must:

 1.    File with the court your response or objection explaining your position. Please
       note: the Bankruptcy Court for the Middle District of Tennessee requires
       electronic filing. Any response or objection you wish to file must be submitted
       electronically. To file electronically, you or your attorney must go to the court
       website and follow the instructions at: <https://ecf.tnmb.uscourts.gov>.

       If you need assistance with Electronic Filing you may call the Clerk’s Intake
       Departm ent
       at (615)736-5584.

 2.    Your response must state the deadline for filing responses, the date of the scheduled
 hearing and the motion to which you are responding.

        If a response is filed before the deadline stated above, the hearing will be held at
 the time and place indicated above. THERE WILL BE NO FURTHER NOTICE OF
 THE HEARING DATE. You may check whether a timely response has been filed
 by viewing the case on the court’s website at <https://ecf.tnmb.uscourts.gov>.
Case 3:20-bk-03559 Doc 161 Filed 06/18/21 Entered 06/18/21 13:10:16 Desc Main
                                     Document        Page 1 of 6
          If you or your attorney does not take these steps, the court may decide that you
 do not oppose the relief sought in the motion and may enter the attached order granting
 that relief.

 Date: June 18, 2021                          Signature:     /S/ STEVEN L LEFKOVITZ
                                                             Steven L. Lefkovitz, No. 5953
                                                             Attorney for Debtor
                                                             618 Church Street, Suite 410
                                                             Nashville, Tennessee 37219
                                                             Phone No.:    (615) 256-8300
                                                             Fax No.:      (615) 255-4516
                                                             Email: slefkovitz@lefkovitz.com

                                 CERTIFICATE OF SERVICE

        I hereby certify that I have sent a true and exact copy of the foregoing to the Assistant
 United States Trustee; Robert Waldschmidt, Chapter 7 Trustee; and all other parties of record to
 receive notice electronically via the United States Bankruptcy Court’s CM/ECF system, on June
 18, 2021

        I further certify that I have sent a true and exact copy of the foregoing to the Debtor,
 JAMES WHITFIELD LIVINGSTON, 148 STONE CREST DRIVE, Nashville, TN 37209, and
 First Heritage Credit, 122 SOUTH HARTMANN DRIVE, Suite A, Lebanon, TN 37090, and
 First Heritage Credit, c/o Kevin Jones, 1801 8th Avenue South, Suite 100, Nashville, TN 37203
 by U.S. Mail, postage prepaid, on June 18, 2021
                                                        /S/ STEVEN L. LEFKOVITZ
                                                        Steven L. Lefkovitz




Case 3:20-bk-03559       Doc 161    Filed 06/18/21 Entered 06/18/21 13:10:16            Desc Main
                                   Document      Page 2 of 6
                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE


 JAMES WHITFIELD LIVINGSTON                                    }       Case No. 3:20-bk-03559
 148 STONE CREST DRIVE                                         }       Chapter 7
 Nashville, TN 37209                                           }       Judge Harrison
 SSN: xxx-xx-2895                                              }

        Debtor



           LIMITED OBJECTION TO CLAIM OF FIRST HERITAGE CREDIT

        Comes the Debtor, through counsel, and pursuant to Bankruptcy Rules 3001, and
 3007 hereby objects to the classification of the claim of First Heritage Credit filed herein
 as secured on July 30, 2020, for $2,794.34 (Court's Claim No. 1). In support, it shall be
 shown unto the Court that this claim was secured by a trailer that was totaled and the
 balance owed for $2,794.34 is now an unsecured deficiency claim. Accordingly, the
 Debtor disputes the secured classification of the claim for $2,794.34 due to it presently
 being an unsecured deficiency claim.

         WHEREFORE, the Debtor prays that the above-referenced claim of First
 Heritage Credit filed herein on July 30, 2020 for $2,794.34 (Court's Claim No. 1) be
 disallowed as secured but allowed as a general unsecured claim for $2,794.34. This
 appears to be an asset case; therefore, the Debtor has standing to raise this objection to
 the claim.


                                                       Respectfully submitted,

                                                       LEFKOVITZ & LEFKOVITZ

                                                       /S/ STEVEN L. LEFKOVITZ
                                                       Steven L. Lefkovitz, No. 5953
                                                       Attorney for Debtor
                                                       618 Church Street, Suite 410
                                                       Nashville, Tennessee 37219
                                                       Phone: (615) 256-8300
                                                       Fax: (615) 255-4516
                                                       Email: slefkovitz@lefkovitz.com




Case 3:20-bk-03559        Doc 161    Filed 06/18/21 Entered 06/18/21 13:10:16                 Desc Main
                                    Document      Page 3 of 6
                                 CERTIFICATE OF SERVICE

        I hereby certify that I have sent a true and exact copy of the foregoing to the Assistant
 United States Trustee; Robert Waldschmidt, Chapter 7 Trustee; and all other parties of record to
 receive notice electronically via the United States Bankruptcy Court’s CM/ECF system, on June
 18, 2021

        I further certify that I have sent a true and exact copy of the foregoing to the Debtor,
 JAMES WHITFIELD LIVINGSTON, 148 STONE CREST DRIVE, Nashville, TN 37209, and
 First Heritage Credit, 122 SOUTH HARTMANN DRIVE, Suite A, Lebanon, TN 37090, and
 First Heritage Credit, c/o Kevin Jones, 1801 8th Avenue South, Suite 100, Nashville, TN 37203
 by U.S. Mail, postage prepaid, on June 18, 2021
                                                        /S/ STEVEN L. LEFKOVITZ
                                                        Steven L. Lefkovitz




Case 3:20-bk-03559      Doc 161     Filed 06/18/21 Entered 06/18/21 13:10:16           Desc Main
                                   Document      Page 4 of 6
Case 3:20-bk-03559   Doc 161    Filed 06/18/21 Entered 06/18/21 13:10:16   Desc Main
                               Document      Page 5 of 6
                             PROPOSED ORDER
                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE


 JAMES WHITFIELD LIVINGSTON                                      }   Case No. 3:20-bk-03559
 148 STONE CREST DRIVE                                           }   Chapter 7
 Nashville, TN 37209                                             }   Judge Harrison
 SSN: xxx-xx-2895                                                }

        Debtor


  ORDER GRANTING DEBTOR’S LIMITED OBJECTION TO THE CLAIM OF FIRST
                        HERITAGE CREDIT

        Upon the Debtor’s Limited Objection to the Claim of First Heritage Credit and Notice
 thereon, having been filed with this Court and served upon all affected creditors and parties-in-
 interest on June 18, 2021; there having been no written responses to the Objection filed with the
 Clerk of Court within 30 days of Notice, pursuant to LBR 9013-1; and, upon the entire record
 herein the Court finds that said objection is well taken, and
        It is so ORDERED that the claim of First Heritage Credit filed herein on July 30, 2020,
 for $2,794.34 (Court's Claim No. 1) is disallowed as secured but allowed as a general unsecured
 claim for $2,794.34.


            THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY
                  AS INDICATED AT THE TOP OF THE FIRST PAGE.

 APPROVED FOR ENTRY:

 LEFKOVITZ & LEFKOVITZ

 ________________________________
 Steven L. Lefkovitz, No. 5953
 Attorney for Debtor
 618 Church Street, Suite 410
 Nashville, Tennessee 37219
 Phone: (615) 256-8300
 Fax: (615) 255-4516
 Email: slefkovitz@lefkovitz.com




Case 3:20-bk-03559       Doc 161     Filed 06/18/21 Entered 06/18/21 13:10:16          Desc Main
                                    Document      Page 6 of 6
